internal_revenue_service number release date index number 45c ---------------- -------------------- ------------------- ------------------------------------------------ --------------------------- -------------------------------------- in re ruling under sec_45c of the internal_revenue_code department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-136200-14 date date legend taxpayer state a state b drug --------------------- ---------------------- ------------- ----------------- -------------------------------------------- disease a ---------------------------------------- disease b ---------------------------------------------------- year year year year date ------ ------ ------ ------ ------------------ plr-136200-14 dear ------------ this letter is in response to your ruling_request submitted by your authorized representatives concerning the application of sec_45c of the internal_revenue_code to the facts described below the facts and representations submitted are summarized as follows taxpayer is a state a corporation with its principal office located in state b taxpayer uses a calendar taxable_year accounting_period and the accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax return taxpayer is engaged in the business of developing and marketing pharmaceutical products for many years taxpayer has conducted clinical studies of drug for use in the treatment of two different types of rare cancer disease a and disease b taxpayer has conducted these clinical studies under sec_505 of the federal food drug and cosmetic act pub_l_no 52_stat_1040 codified as amended pincite u s c 301-399f fdca taxpayer conducted these clinical studies to generate the data necessary to request marketing approvals for drug under sec_505 of the fdca sec_505 in year taxpayer requested and received an orphan-drug designation for use of drug in the treatment of disease a by the food and drug administration the fda pursuant to sec_526 of the fdca sec_526 in year the fda pursuant to sec_505 approved taxpayer’s application to market drug for use in the treatment of disease a taxpayer claimed a credit under sec_45c for qualified expenses associated with the clinical_testing of drug for use in the treatment of disease a additionally in year taxpayer requested a separate sec_526 orphan-drug designation for use of drug in the treatment of disease b and further requested approval to market drug for second-line use ie use in the treatment of patients who have failed to respond to other therapies in the treatment of disease b in year taxpayer received an approval to market drug for second-line use in the treatment of disease b pursuant to sec_505 but did not receive an orphan-drug designation for use of drug in the treatment of disease b until date year starting in or after year and continuing through year and year taxpayer conducted clinical_testing of drug for first-line use in the treatment of disease b ie patients are treated right away with drug rather than after failing other therapies in year prior to receiving a sec_526 orphan-drug designation for use of drug in the treatment of disease b taxpayer submitted an application under sec_505 seeking fda approval to market drug for first-line use in the treatment of disease b plr-136200-14 taxpayer represents that the fda’s regulations require a supplemental application and approval under sec_505 before taxpayer can expand its marketing of drug from second-line use to first-line use in the treatment of disease b the sec_505 application_for first-line use in the treatment of disease b remains open as of the date of this ruling_request throughout year taxpayer continued to incur expenses for human_clinical_testing of drug for first-line use in the treatment of disease b taxpayer represents that the expenses related to human_clinical_testing of drug after the fda designated it as an orphan drug for use in the treatment of disease b would be described as qualified_research_expenses under sec_41 if sec_41 applied to clinical_testing rather than qualified_research taking into account the modifications to sec_41 described in sec_45c taxpayer represents that the clinical_testing of drug for first-line treatment of disease b meets all other requirements under sec_45c and sec_1 to be characterized as human_clinical_testing accordingly taxpayer requests a ruling that the human_clinical_testing of drug after date year relating to obtaining the fda’s approval under sec_505 for drug’s use as a first-line treatment for disease b satisfies the requirement in sec_45c that such testing occur after the date drug is designated as an orphan drug under sec_526 and before the date on which an application with respect to drug is approved for marketing under sec_505 sec_45c provides an orphan_drug_credit in an amount equal to percent of a taxpayer’s qualified_clinical_testing_expenses for the taxable_year in general sec_45c defines qualified_clinical_testing_expenses as the amounts which are paid_or_incurred by the taxpayer during the taxable_year which would be described in sec_41 qualified_research_expenses upon the modifications set forth in sec_45c sec_45c applies sec_41 by i substituting clinical_testing for qualified_research each place it appears in paragraphs relating to in-house_research_expenses and relating to contract_research_expenses of sec_41 and ii substituting percent for percent in paragraph a of sec_41 sec_45c defines the term clinical_testing as any human_clinical_testing i which is carried_out_under an exemption for a drug being tested for a rare_disease_or_condition under sec_505 of the fdca or regulations issued under such section the regulations governing sec_45c were issued under former sec_28 the predecessor to sec_45c plr-136200-14 ii which occurs i after the date such drug is designated under sec_526 and ii before the date on which an application with respect to such drug is approved under sec_505 and iii which is conducted by or on behalf of the taxpayer to whom the designation under such sec_526 applies sec_45c provides that human_clinical_testing shall be taken into account under subparagraph a only to the extent such testing is related to the use of a drug for the rare_disease_or_condition for which it was designated under sec_526 sec_45c provides that in general no credit is allowed for clinical_testing conducted outside the united_states sec_1_28-1 provides in relevant part that testing is considered to be human_clinical_testing only to the extent that it uses human subjects to determine the effect of the designated drug on humans and is necessary for the designated drug to be approved under sec_505 and the regulations thereunder for purposes of this paragraph c a human subject is an individual who is a participant in research either as a recipient of the drug or as a control a subject may be either a healthy individual or a patient sec_1_28-1 provides in relevant part that human_clinical_testing is not carried_out_under sec_505 and the regulations thereunder unless the primary purpose of the human_clinical_testing is to ascertain the data necessary to qualify the designated drug for sale in the united_states and not to ascertain data unrelated or only incidentally related to that needed to qualify the designated drug sec_45c provides a credit for qualified_clinical_testing_expenses for clinical_testing which as defined by sec_45c is limited to human_clinical_testing which occurs after the date a drug is designated as an orphan drug under sec_526 and before the date on which an application with respect to such drug is approved for marketing under sec_505 emphasis added taxpayer represents that the fda may approve a drug for use in the treatment of a rare_disease_or_condition or only for select indication s or use s within the rare_disease_or_condition for which the drug was orphan-designated if the fda approves an initial application to market the drug for only select indications or uses within a rare_disease_or_condition a supplemental application and approval is necessary to market the drug for additional indications or uses within the rare_disease_or_condition moreover an additional application and approval would be necessary to market the drug for another disease thus taxpayer represents that it is not uncommon in the fda approval process for multiple sec_505 applications to be submitted and approved with respect to the same drug plr-136200-14 prior to date year the date the fda designated drug as an orphan drug for use in the treatment of disease b taxpayer had previously obtained approval under sec_505 to market drug for use in the treatment of disease a and for use as a second- line therapy in the treatment of disease b taxpayer represents that a supplemental application was necessary to obtain approval under sec_505 to market drug as a first-line treatment for disease b thereby expanding the portion of the orphan population that can be treated with drug accordingly based solely upon the facts submitted and representations made we conclude that taxpayer’s human_clinical_testing of drug after date year relating to obtaining the fda’s approval under sec_505 for drug’s use as a first-line treatment for disease b satisfies the requirement in sec_45c that such testing occur after the date drug is designated as an orphan drug under sec_526 and before the date on which an application with respect to such drug is approved for marketing under sec_505 except as specifically set forth above we express or imply no opinion regarding the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether taxpayer satisfies any other requirement of sec_45c or sec_1_28-1 we also express or imply no opinion as to whether any sales of drug qualify for an exclusion from the branded_prescription_drug_fee under sec_9008 of the patient protection and affordable_care_act pub_l_no 124_stat_119 as amended by section of the health care education reconciliation act of pub_l_no 124_stat_1029 or the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-136200-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jaime c park chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
